Citation Nr: 0910876	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for epilepsy or a 
seizure disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for strokes.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for occlusion of the 
carotid artery.

8.  Entitlement to service connection for prostate cancer.

9.  Entitlement to service connection for bladder cancer.

10.  Entitlement to service connection for bilateral visual 
impairment.

11.  Entitlement to a disability rating higher than 10 
percent for tinnitus.

12.  Entitlement to a compensable disability rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.  The Board notes that at this hearing, the Veteran 
clarified that the issues listed in this decision are the 
only ones currently on appeal.  Although he had previously 
perfected an appeal with respect to the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities, that claim is considered 
withdrawn.  

The issues of entitlement to higher ratings for 
conjunctivitis and bilateral hearing loss disability, and 
entitlement to service connection for a visual impairment and 
a seizure disorder or epilepsy are addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Sinusitis was not present in service and is not 
etiologically related to service.

2.  Diabetes mellitus was not present until more than one 
year after the Veteran's discharge from service, and is not 
etiologically related to service.

3.  Asthma was not present in service and is not 
etiologically related to service.

4.  A stroke was not present until more than one year after 
the Veteran's discharge from service and no post-service 
strokes are etiologically related to service.

5.  Heart disability was not present until more than one year 
after the Veteran's discharge from service, and is not 
etiologically related to service.

6.  Occlusion of the carotid artery was not present until 
more than one year after the Veteran's discharge from 
service, and is not etiologically related to service.

7.  Prostate cancer was not present until more than one year 
after the Veteran's discharge from service, and is not 
etiologically related to service.

8.  Bladder cancer was not present until more than one year 
after the Veteran's discharge from service, and is not 
etiologically related to service.

9.  The Veteran experiences tinnitus.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active duty nor may its incurrence or aggravation during 
active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Asthma was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Strokes were not incurred in or aggravated by active 
duty, nor may their incurrence or aggravation during active 
duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A heart disability was not incurred in or aggravated by 
active duty nor may its incurrence or aggravation during 
active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  Occlusion of the carotid artery was not incurred in or 
aggravated by active duty nor may its incurrence or 
aggravation during active duty be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

7.  Prostate cancer was not incurred in or aggravated by 
active duty nor may its incurrence or aggravation during 
active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

8.  Bladder cancer was not incurred in or aggravated by 
active duty nor may its incurrence or aggravation during 
active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

9.  There is no schedular basis for the assignment of more 
than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for multiple 
disabilities.  He urges that exposure to the jet fuel JP-4 
during active duty led to some of these disabilities.  He 
also urges that he had colds in service that developed into 
sinusitis, and that vaccination for influenza and various 
other shots left him with asthma and sinusitis.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's tinnitus claim was 
granted in an August 2006 rating decision.  The service 
connection claims on appeal were initially adjudicated in 
October 2006.  The originating agency provided the Veteran 
with the notice required under the VCAA, by letters mailed in 
April 2006 and August 2006, prior to the initial adjudication 
of the claims that were denied.  

The Board also notes that service treatment records as well 
as pertinent VA medical records have been obtained.  Private 
treatment records identified by the Veteran were sought but 
some proved unavailable.  The Board notes that following the 
video hearing the record was held open for 60 days because 
the Veteran indicated that he would attempt to get an opinion 
from one of his doctors to support his service connection 
claims.  He claimed that one of his doctors who had died had 
told him his asthma could be related to jet fuel exposure.  
However, no additional supportive evidence has been 
forthcoming.  The Board finds that the RO has undertaken all 
indicated development to obtain the available records, and 
has notified the Veteran of the records that were obtained.  
The Veteran testified that no doctor told him that his 
diabetes, bladder cancer or prostate cancer was related to 
his service.  Finally, the Board notes that the Veteran 
appears to be asserting that additional records from Beverly 
Hospital show treatment for bladder and prostate cancer in 
the 1950's and 1960's.  However, the VA Form 21-526 filed in 
January 2006 reflects that bladder cancer was discovered in 
2005.  Also, a 1961 claim includes no reference to bladder or 
prostate cancer.  Accordingly, the Board finds that there are 
no outstanding records that could be obtained to substantiate 
the claims.

The Board also notes that the Veteran has been afforded VA 
examinations but not in response to all of the service 
connection claims decided herein.  The Board has determined 
that neither a VA examination nor a VA medical opinion is 
required in response to those claims because the medical 
evidence currently of record is sufficient to decide those 
claims and there is no reasonable possibility that an 
examination report or medical opinion would substantiate any 
of those claims.  In this regard, the Board notes that there 
is no medical evidence of the claimed disabilities until 
years following service and there is no competent evidence 
suggesting that the claimed disabilities are etiologically 
related to service.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus, heart disability, arteriosclerosis, brain 
hemorrhage, or a malignant tumor, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that cancer of the bladder and prostate, 
heart disease, occlusion of the carotid arteries, diabetes 
mellitus, asthma, sinusitis and strokes are due to service, 
most likely to exposure to chemicals in service.  He also 
urges that asthma and sinusitis developed as a result of flu 
shots and excessive experimental shots.  He contends he was 
treated as a 'guinea pig' and had to endure new types of 
shots.  As the following discussion will illustrate, the 
preponderance of the evidence is against the claims, and they 
must be denied.  

Service treatment records are negative for evidence of any of 
these disabilities.  In addition, no evidence of any of the 
claimed disabilities was found on the examination at 
separation in September 1955.  Inoculations included 
influenza shot in February 1955, along with vaccinations 
against smallpox, triple typhoid vaccine, and tetanus toxoid.  
No untoward reactions were noted.  Following service, the 
report of a VA examination in August 1961 reflects no 
complaints or findings of these disabilities.  Private and VA 
treatment records reflect diagnoses of mild asthma, allergic 
rhinitis and chronic sinusitis in February 1999.  Current 
treatment for bladder melanoma was reported in June 2000.  A 
private treatment report dated in August 2005 reflects 
cerebrovascular accident in 2000 and 2003, and status post 
endarterectomy in April 2003.  Diabetes mellitus was also 
noted at that time, and the Veteran has testified that this 
disease was diagnosed after his major stroke in 2003.  VA 
treatment records in 2007 show he had undergone transurethral 
resection of the prostate and was undergoing routine checks 
of his PSA.  He was also noted to have had coronary artery 
disease, cerebrovascular accident, occlusion and stenosis of 
carotid artery with cerebral infarction, transient ischemic 
attack, and a recent carotid artery ultrasound with no 
change.  

Although the record confirms that the Veteran in fact did 
suffer bladder melanoma in 2000, and reflects surgical 
intervention for prostate cancer, there is no reference to 
treatment prior to that time.  Similarly, diabetes was not 
noted until 2003.  VA examination in 1961 disclosed no 
evidence of any of the disorders.  Moreover, as the Veteran 
has testified, no examiner has told him that either cancer or 
diabetes is related to service or to chemical exposure in 
service.  Similarly, as to strokes, carotid artery occlusion 
and heart disability, there is no reference to treatment for 
these disabilities until many years following service.  The 
Veteran has not maintained that any doctor told him these 
were related to service.  

As to sinusitis and asthma, these were also not noted in 
service or for years thereafter, and no medical opinion 
evidence indicates these are related to service.  To the 
contrary, uncontroverted medical opinion is wholly against 
the calm.  VA examination in July 2006 yielded a finding that 
it was less likely than not that the Veteran's sinusitis and 
asthma were related to service, including due to being used 
as a guinea pig for flu shots and exposure to chemicals.  

Thus, there is no persuasive medical evidence supporting his 
theory that these disabilities were present in service, or 
showing that he manifested any of the disabilities until many 
years after his discharge from service.  Furthermore, there 
is no medical evidence of a nexus between any of the claimed 
disabilities and service.  

In essence, the evidence of a nexus between the Veteran's 
current disorders and service is limited to the Veteran's own 
statements.  This is not competent evidence of the alleged 
nexus because lay persons, such as the Veteran, are not 
competent to provide opinions requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against the 
claims.

III.  Increased Initial Rating for Tinnitus

Under the schedular criteria, the maximum rating available 
for tinnitus is 10 percent.  See 38 C.F.R. §4.87, Diagnostic 
Code 6260.  Accordingly, a schedular rating in excess of 10 
percent is not in order.

The Board has considered, as did the RO, whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the Veteran has not required 
hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 10 
percent rating.  Accordingly, the Board has concluded that 
referral of this claim for extra-schedular consideration is 
not in order.




ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for strokes is denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for occlusion of the 
carotid artery is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.


REMAND

The Veteran testified that his service-connected hearing loss 
and conjunctivitis have increased in severity since the most 
recent VA examination.  The record reflects that the Veteran 
was most recently afforded VA examinations to determine the 
degree of severity of these disabilities in July 2006.  The 
Veteran and his representative requested the Board remand the 
case to afford the Veteran VA examinations of his hearing 
loss disability and conjunctivitis.  Given the reported 
worsening of the Veteran's symptoms since his most recent VA 
examinations and the length of time that has elapsed since 
the most recent examinations, the Board finds that new VA 
examinations are necessary in order to decide the Veteran's 
claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

As to the claim of service connection for epilepsy or a 
seizure disorder and visual impairment, the Board notes the 
conflicting medical opinions in the record.  The Veteran 
testified that he was struck in the side of the head with a 
rifle butt and kicked in the head during a football match, 
which resulted in blurred eyesight and seizures.  These 
events are not documented in the official record, but a 
fellow Marine's May 2006 statement attests to witnessing the 
first trauma.  Drs. Black and Schwartz opined in 2007 that a 
relationship between the alleged head trauma in service and a 
seizure disorder should be considered.  Dr. Black indicated 
that the Veteran had been on seizure medication since the 
mid-1960's.  However, the Veteran himself testified that he 
is undergoing no current treatment for seizures.  Prior to 
the receipt of the opinions of Drs. Black and Schwartz, a VA 
examiner opined in 2006 that it was not as likely as not that 
the Veteran had a seizure disorder due to the alleged head 
trauma in service.  In light of these additional medical 
opinions and the indication that additional pertinent 
treatment records are available, the Board has determined 
that further development is also warranted before the Board 
decides these claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
Veteran to submit or identify any 
outstanding records pertaining to post-
service treatment or evaluation of him 
for a seizure disorder or visual 
impairment, and any outstanding medical 
records pertaining to treatment or 
evaluation of his hearing loss or 
conjunctivitis during the periods of 
these claims.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  In any event, 
it should associate with the claims 
folders a copy of any pertinent VA 
outpatient records for the period since 
January 2008.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the Veteran to be afforded VA 
examinations to determine the current 
degree of severity of his conjunctivitis 
and hearing loss disability.  The claims 
folders must be made available to and 
reviewed by the examiners.  All indicated 
studies should be performed. 

The RO or the AMC should ensure that the 
examiners provide all information 
required for rating purposes. 

4.  The RO or the AMC should arrange for 
the Veteran to be afforded a VA 
examination by a physician or physicians 
with appropriate expertise to determine 
the nature and etiology of any currently 
present seizure disorder and visual 
disorder.  The claims folders must be 
made available to and reviewed by the 
examiner(s).  

Based upon the examination results and 
the review of the claims folders, an 
opinion should be expressed with respect 
to the Veteran's seizure disorder and 
each currently present visual disorder as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
active service.

The rationale for each opinion expressed 
should also be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO or the AMC should 
issue to the Veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


